Name: Commission Regulation (EC) No 1164/95 of 23 May 1995 amending Regulation (EEC) No 1442/93 laying down detailed rules for the application of the arrangements for importing bananas into the Community
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  international trade;  trade;  cooperation policy
 Date Published: nan

 No L 117/14 \m Official Journal of the European Communities 24. 5. 95 COMMISSION REGULATION (EC) No 1164/95 of 23 May 1995 amending Regulation (EEC) No 1442/93 laying down detailed rules for the application of the arrangements for importing bananas into the Community HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1442/93 is hereby amended as follows : 1 . Article 1 1 is replaced by the following : 'Article 11 1 . For applications made during the period referred to in Article 9.2, import licences shall be issued not later than the 21st day of the last month of each quarter in respect of the following quarter. Where that day is not a working day, licences shall be issued not later than the first following working day. 2. The term of validity of import licences shall expire on the seventh day of the month following the quarter in respect of which the licence is issued.' 2. Article 17.2 is replaced by the following : '2. The term of validity of import licences shall expire on the seventh day of the month following the quarter in respect of which the licence is issued.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas ('), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof, Whereas Commission Regulation (EEC) No 1442/93 (3), as last amended by Regulation (EC) No 478/95 (4), lays down detailed rules for the application of the arrange ­ ments for importing bananas into the Community ; whereas Regulation (EC) No 478/95, as amended by Regulation (EC) No 702/95 (J), lays down additional rules for the application of the tariff quota arrangements laid down in Articles 18 and 19 of Regulation (EEC) No 404/93 and amends Regulation (EEC) No 1442/93 ; Whereas Article 11 of Regulation (EEC) No 1442/93 establishes the deadline for issue and the term of validity of tariff quota import licences for each quarter ; whereas it is necessary, on the one hand, to clarify that the deadline for the issue of licences provided for in Article 11 of Regulation (EEC) No 1442/93 does not apply to new applications lodged during the period provided for in Article 4 of Regulation (EC) No 478/95, and on the other hand, to have the same term of validity for licences issued in respect of the same quarter ; Whereas the Management Committee for bananas has not delivered its opinion within the time limit laid down by the chairman, Article 2 This Regulation shall enter into force on the third day after its publication in the Official Journal of the European Communities. It shall apply for the first time in respect of licences issued for the third quarter 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 May 1995. For the Commission Franz FISCHLER Member of the Commission 1 OJ No L 47, 25. 2. 1993, p. 1 . (2) OJ No L 349, 31 . 12. 1994, p. 105. (3) OJ No L 142, 12. 6. 1993, p. 6. (4) OJ No L 49, 4. 3 . 1995, p. 13 . 4 OJ No L 71 , 31 . 3 . 1995, p. 84.